 


109 HR 4521 IH: To prohibit the Secretary of Defense from purchasing certain steel or equipment, products, or systems made with steel that is not melted and poured in the United States.
U.S. House of Representatives
2005-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4521 
IN THE HOUSE OF REPRESENTATIVES 
 
December 13, 2005 
Mr. Stupak introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To prohibit the Secretary of Defense from purchasing certain steel or equipment, products, or systems made with steel that is not melted and poured in the United States. 
 
 
1.Prohibition against purchasing certain steel not melted and poured in the United States 
(a)ProhibitionThe Secretary of Defense may not purchase— 
(1)steel, or 
(2)equipment, products, or systems that are necessary to national security or national defense and that are made with steel,that is not melted and poured in the United States except in cases in which the steel required for the intended use is not melted and poured in the United States. 
(b)National security exceptionSubsection (a) shall not apply with respect to a purchase that the Secretary of Defense determines is necessary for national security purposes. 
 
